DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs 1A-7B) in the reply filed on 12/21/20 is acknowledged.
Claims 1-8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species (Species C: Figs 9-17), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/20.

Claim 1 is drawn only to Species C because Species C is the only embodiment that has a base portion (annotated Fig 14 below) including a first end (front end) and a second end (rear end) and configured to accept a plurality of units of product, the base portion (annotated Fig 14 below) comprising, a first side (Fig 14, #615) comprising a first side interface (Fig 14, #615), an opposing second side comprising a second side interface ([0059], lines 11-13), a bottom (annotated Fig 14 below) coupled to the first (Fig 14, #615) and second sides ([0059], lines 11-13); and a top portion (Fig 14, #670) configured to adjustably couple to the first side interface (Fig 14, #615) and the second side interface ([0059], lines 11-13) of the base portion… 


    PNG
    media_image1.png
    742
    1106
    media_image1.png
    Greyscale

The elected embodiment Species A (Figs 1-7) does not have a first side comprising a first side interface; an opposing second side comprising a second side interface, a bottom coupled to the first and second sides; and a top portion configured to adjustably couple to the first side interface and the second side interface as claimed in claim 1.
Claim 12 is drawn only to Species C because Species C is the only embodiment comprising a dispensing portion (Fig 13, #680) comprises a lip (Fig 13, #684) extending from the dispensing portion (Fig 13, #680) towards the base portion (bottom), and wherein in the open position (shown in Fig 13), the lip (Fig 13, #684) is configured to be positioned between the one unit of product and a remaining plurality of the units of product to inhibit removal of more than one unit of product (as shown in Fig 13) ([0055] & [0057]. 
 The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the bottom comprises a first bottom portion and a second bottom portion configured to move relative to the first bottom portion, wherein movement of the first bottom portion relative to the second bottom portion results in the first side moving relative to the second side to accommodate units of product of varying width” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 9, line 3: -- product and comprising[[,]] : -- Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the base" in lines 9-10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
For this action only, the examiner interprets claim 9 as: 
Claim 9, lines 9-10: -- the first end of the base portion --;
Claim 9, line 13: -- the first end of the base portion.--

Claim 10 recites the limitation "the base" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the first side" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the second side" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 16, the following limitation is unclear and confusing “wherein the bottom comprises a first bottom portion and a second bottom portion configured to move relative to the first bottom portion, wherein movement of the first bottom portion relative to the second bottom portion results in the first side moving relative to the second side to accommodate units of product of varying width”. Does the first bottom portion move or is the first bottom portion stationary? Do both the first and the second bottom portions move relative to each other? Appropriate correction or explanation is required. 

	Claims 11, 13-15 and 17 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richter 2005/0189310 in view of DeSena 9,445,675.


Regarding claim 9, as best understood, Richter discloses a secure product dispenser assembly comprising:
a base portion (annotated Fig 2A below) having a first end (front end) and a second end (rear end) opposing the first end (front end), the base portion (annotated Fig 2A below)  being configured to hold a plurality of units of product and comprising, a bottom (annotated Fig 2A below) (floor supporting the products),
a first divider (annotated Fig 2A below) coupled to the bottom (annotated Fig 2A below), and a second divider (annotated Fig 2A below) positioned opposite the first divider (annotated Fig 2A below) and coupled to the bottom (annotated Fig 2A below);
a top portion (annotated Fig 2A below); and a dispenser portion (annotated Fig 2A below) (#80a) coupled to the top portion (annotated Fig 2A below) and positioned at the first end (front end) of the base portion;



    PNG
    media_image2.png
    871
    1395
    media_image2.png
    Greyscale

Richter has been discussed above but does not explicitly teach the top portion configured to adjustably couple connect to the base portion.

DeSena discloses a product dispenser assembly (Fig 1) comprising a base portion (Fig 1, #60, #62, & #40) comprising a bottom (Fig 1, #40) a first divider (Fig 1, #60) coupled to the bottom (Fig 1, #40) and a second divider (Fig 1, #62) coupled to the bottom (Fig 1, #40); a top portion (Fig 1, #110) configured to adjustably couple connect to the base portion (Fig 1, #60, #62).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detachably/adjustably couple the top portion (Richter, annotated Fig 1 above) of Richter to the first divider (Richter, annotated Fig 1 above) of Ritcher as taught by DeSena in order to conserve storage space for shipping purposes. Further the substitution of one known connection means (i.e. one piece or two pieces removably attached) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. 


Regarding claim 10, as best understood, modified Richter discloses the secure product dispenser assembly further comprising an extension (Richter, annotated Fig 2A above) configured to elevate a second end (rear end) of the base portion to enable the plurality of units of product to be gravity-fed from the second end (rear end) of the base to the first end (front end) of the base portion (Richter, annotated Fig 2A above).

Regarding claim 11, modified Richter discloses the secure product dispenser assembly wherein the base portion (Richter, annotated Fig 2A above) further comprises one or more friction reducing elements (Richter, Fig 2A, #30a) configured to reduce 

Regarding claim 17, modified Richter discloses the secure product dispenser assembly wherein the dispenser portion (Richter, annotated Fig 2A above) (Richter, #80a) comprises a plurality of surface features (Richter, Fig 7A, #98a) configured to interact with one or more catch elements (Richter, exterior surface of products (i.e. Fig 7A, #103a) to enable incremental rotation of the dispenser portion (Richter, annotated Fig 2A above) (Richter, #80a).

Claims 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeSena 9,445,675 in view of Richter 2005/0189310.

Regarding claim 9, DeSena discloses a secure product dispenser assembly (Fig 1) comprising:
a base portion (Figs 1 & 5, #40, #60, #62 & #84) having a first end (front end) and a second end (rear end) opposing the first end (front end), the base portion (Figs 1 & 5, #40, #60, #62, & #84) being configured to hold a plurality of units of product and comprising: 
a bottom (Figs 1 & 5, #40 & #84), 
a first divider (Fig 1, #60) coupled to the bottom (Figs 1 & 5, #40 & #84), and
a second divider (Fig 1, #62) positioned opposite the first divider (Fig 1, #60) and coupled to the bottom (Figs 1 & 5, #40 & #84);


	DeSena has been discussed above but does not explicitly teach the product dispenser assembly comprising a dispenser portion coupled to the top portion and positioned at the first end of the base; wherein the dispenser portion is configured to rotate between an open position to enable removal of one unit of product from the first end of the base, and a closed position inhibiting removal of the one unit of product from the first end of the base.

	Richter discloses a product dispenser assembly (Fig 2A) comprising a dispenser portion (annotated Fig 2A below) coupled to a top portion (annotated Fig 2A below) and positioned at a first end (front end) of a base (annotated Fig 2A below); wherein the dispenser portion (annotated Fig 2A below)(#80a) is configured to rotate between an open position to enable removal of one unit of product from the first end (front end) of the base (annotated Fig 2A below), and a closed position inhibiting removal of the one unit of product from the first end (front end) of the base (annotated Fig 2A below).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a dispenser portion (Richter, annotated Fig 2A below) (#80a) to each of the top portions (DeSena, Fig 1, #110) of DeSena in order to retrain movement of products stored within the product dispenser 

	

    PNG
    media_image2.png
    871
    1395
    media_image2.png
    Greyscale



Regarding claim 11, modified DeSena discloses the secure product dispenser assembly wherein the base portion (DeSena, Figs 1 & 5, #40, #60, #62 & #84) further comprises one or more friction reducing elements (DeSena, Figs 6 & 7, #92) configured to reduce surface friction between the plurality of units product and the bottom (DeSena, Figs 1 & 5, #40 & #84) of the base portion (DeSena, Figs 1 & 5, #40, #60, #62 & #84).

Regarding claim 13, modified DeSena discloses the secure product dispenser assembly further comprising a pushing element (DeSena, Fig 1, #120) configured to 

Regarding claim 14, modified DeSena discloses the secure product dispenser assembly wherein the pushing element (DeSena, Fig 1, #120) comprises a spring (DeSena, Fig 8, #74).


Regarding claim 15, modified DeSena discloses the secure product dispenser assembly wherein the top portion (DeSena, Fig 1, #110) is configured to be adjusted relative to the base portion (DeSena, Figs 1 & 5, #40, #60, #62 & #84) to accommodate units of product of varying heights (DeSena, col 7, lines 21-24).

Regarding claim 16, as best understood, modified DeSena discloses the secure product dispenser assembly wherein the bottom (DeSena, Figs 1 & 5, #40 & #84) comprises a first bottom portion (DeSena, annotated Fig 5 below) and a second bottom portion (DeSena, annotated Fig 5 below) configured to move relative to the first bottom portion (DeSena, Fig 1, #40), wherein movement of the first bottom portion (DeSena, annotated Fig 5 below) relative to the second bottom portion (DeSena, annotated Fig 5 below) results in the first side (DeSena, Fig 5, #60) moving relative to the second side (DeSena, Fig 5, #62) to accommodate units of product of varying width.


    PNG
    media_image3.png
    977
    997
    media_image3.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeSena 9,445,675 and Richter 2005/0189310; and further in view of Howley 2012/0118840.

Regarding claim 10, as best understood, modified DeSena has been discussed above but does not explicitly teach the secure product dispenser assembly further comprising an extension configured to elevate a second end of the base portion to 

Howley discloses a secure product dispenser assembly (Fig 1) further comprising an extension (Fig 1, #107) configured to elevate a second end (rear end) of a base portion (Fig 1, #101) to enable the plurality of units of product to be gravity-fed from the second end (rear end) of the base (Fig 1, #101) to the first end (front end) of the base (Fig 1, #101).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an extension (Howley, Fig 1, #107) to the rear end of the product dispenser (DeSena, Fig 1) of DeSena in order to slightly elevate the rear end of the product dispenser (DeSena, Fig 1) of modified DeSena in order to incline the base portion and make all the products stored within the product dispenser (DeSena, Fig 1) of modified DeSena more visable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631